The case is submitted on briefs without oral argument. There are eight grounds of appeal: but the sole point made in the brief is that the trial court erred in directing a verdict for defendant. With the merits of that ruling we are not concerned, for the fundamental reason that no exception to it was taken at the trial, and in this aspect the appeal has no legal basis on which to rest. Citation of authority on this point is superfluous: a number of cases are collected in our memorandum inSprouls v. Quartier, 109 N.J.L. 191; 160 Atl. Rep. 657, cited by respondent. As intimated in Kargman v. Carlo,85 N.J.L. 632; 90 Atl. Rep. 292, both court and opposing counsel are entitled to this notice of an intent to review the ruling.
No proper cause for reversal appearing, the judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 15.
For reversal — None. *Page 406